December 12, 1969

Hon. John Klnross-Wright            Opinion No, M-538
Commissioner
Texas Department of Mental          Re: Is a community mental
  Health and Mental Retardation         health center a "unit
Box S, Capitol Station                  of government"under
Austin, Texas                           Section 2 of the Texas
                                        Tort Claims Act, and
                                        related questions.
Dear Dr. Klnross-Wrlght:
     Your recent letter of request for an opinion on the above
questions reads In part as follows:
         "Under authority of the Texas Mental Health
    and Mental Retardation Act, being Article 5547-201
    through 5547-204, ... approximately 25 community
    mental health and mental retardation centers have
    been establishedIn this State. These centers are
    receiving State grants-in-aid from this Department
    and are providing services to the mentally ill and
    mentally retarded, The Legislature recently passed
    the Texas Tort Claims Act, ... which will become
    effective January 1, 1970. There is some question
    as to whether a community center comes within the
    Texas Tort Claims Act.'!
    Within the foregoing framework, you ask the following specl
questions:
          1. Is a community mental health center a
     "unit of government"under Section 2 of the Texas
     Tort Claims Act so that it would be liable under
     the terms of the Act?
          2. If question 1 is'answered In the affirmative,
     may a communitymental health center purchase llabllity
     insurance to protect Itself?


                            2571
Hon. John Klnroas-Wright,page 2 - M-538

         3.  If questions 1 and 2 are answered In the afflrma-
    tlve, may a cumnunlty mental.healthcenter use State
    grant-in-aidfunds to buy llablllty Insurancewhen those
    funds are appropriatedto the Texas Department of Mental
    Health and Mental Retardation and distributed by that
    Department to community mental health centers?
         4.  If question 1 Is answered in the affirmative
    would the State grant-in-aid funds of a communitymental
    health center received from the Texas Department of
    Mental Health and Mental Retardation be subject to a
    judgment rendered against a community mental health
    center?
     In determiningan answer to your first question, we quote
the following from Section 2 of the Texas Tort Claims Act
(Acts 61st Legislature,Regular Session, 1969, Chapter 292, page
874, codified as Article 6252-19, Vernon's Civil Statutes):
         "Sec. 2. The following words and phrases as
    used in thls Act unless a different meaning Is plainly
    required by the context shall have the following
    meanings:
         "(1) 'Unit of government' or 'units of govern-
    ment' shall mean the State of Texas and all Of the
    several agencies of government which collectively
    constitute the government of the State of Texas,
    specificallyIncluding, but not to the exclusion of,
    other agencies bearing different designations,all
    departments,bureaua, boards, commissions,offices,
    agencies, councils and courts; all political sub-
    divisions, all cities, counties, school districts,
    levee Improvementdistricts, drainage districts,
    Irrigationdistricts, water Improvementdistricts,
    water control and improvement districts, water control
    and preservationdistricts, fresh water supply dls-
    trlcts, navigation districts, conservationand recla-
    mation districts, soil conservationdistricts,river
    authorities,and junior college districts; and all
    Institutions,agencies and organs of governmentwhose
    status and authority 1s derived either from the Constl-
    tutlon of the State of Texas or from laws passed by
    the Legislature pursuant to such Constitution. Provided,
    however, no new unit or units of government are hereby
    created."


                           2572
Hon. John Klnross-Wright,page 3      M-538


     With the foregoing definition In mind, we now look to the
Statutory provisions regarding the creatlbn of community centers
for mental health and mental retardation. Article 5547-203,
Section 3.01, Vernon's Civil Statutes, is quoted as follows:
          "Sec. 3.01. (a) Local agencies which may estab-
     lish and operate community centers are a county, a
     city, a hospital district, a school district, or any
     organizationalcombination of two (2) or more of
     these. When community centers are established by an
     organizationalcombination,the governing bodies of
     such organizationalcombinationshall enter into a
     contract between or among them which shall stipulate:
          (1) the kinds and number of ccmmunlty cen-
              ters, as that term Is defined in sub-
              section (b) below, which are to be
              established,and
          (2) whether the board of trustees shall
              consist of not less than five (5) nor
              more than nine (9) members selected from
              the governing bodies of the organizational
              combination,or of not less than five (5)
              nor more than nine (9) members to be
              appointed from the qualified voters of the
              region to be served.
     This contract may be renegotiatedor amended from time to
     time as necessary to provide for the establishmentof
     additional community centers or to change the method of
     establishinga board of trustees.
           “(b)   As used in this Act, a 'communitycenter' may
     be:   (1) a community mental health center, which
               provides mental health services; or
           (2) a community mental retardation center,
               which provides mental retardation services; or
           (3) a community mental health and mental
               retardation center, which provides mental
               health and mental retardation services."
     After an analysis of the foregoing statutory provisions, It
Is our view that a community center Is merely a component part
of a "unit of government" as defined In Section 2 of the Texas
Tort Claims Act. Such a center Is simply a local agency created
either by unilateral action or contract by or between designated



                              2573
Hon. John Klnross-Wright,page &M-53,8

local governmentalbodies. It is our opinion that the legal
effect of the Texas Tort Claims Act is not to Impose direct
llablllty upon such an agency as such, but rather that any
tortlous conduct attributable to an employee, officer or agent
of a community center would be the responsibilityand liability
of the creating local governmentalunit or units.
     In view of the negative answer to your first question, your
other questions are not answered.
                               SUMMARY
              A community center for mental health and
          mental retardation services, created under
          Article 5547-203, V.C.S., is not such a
          "unit of government"upon which direct liability
          is Imposed by the Texas Tort Claims Act (Article
          6252-19, V.C.S.); however, any liability in-
          curred by an employee, officer or agent of such
          an agenoy would be the responsibilityand
          liability of the creating local governmentalunit
          or units.
                                       f7
                                  Verx*pruly'yours,




Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Alfred Walker
Watson Arnold
Wayne R. Rodgers
Jim Swearingen
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant


                            2574